Citation Nr: 1609191	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-15 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq. 


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO).

Because the record indicates that the Veteran has current diagnoses of depression and PTSD, the Board recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1  (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of PTSD.

2. The Veteran engaged in combat during service.

3. The Veteran's in-service stressor is related to combat, and is consistent with the circumstances, conditions, or hardships of the Veteran's service.

4. Competent medical evidence relates the Veteran's PTSD to the in-service stressor.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, has been met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125, 4.130 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor); (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred; and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  38 C.F.R. § 3.304(f).

The PTSD diagnosis must be made in accordance with 38 C.F.R. § 4.125(a), which mandates that all mental disorder diagnoses must conform to the applicable edition of the Diagnostic and Statistical Manual of Mental Disorders.  See 38 C.F.R. § 3.304(f).  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders, including PTSD, and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this interim final rule do NOT apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the Veteran's claim was certified to the Board prior to August 4, 2014,  the claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim must also be considered using the DSM-IV criteria. 

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the veteran engaged in combat with the enemy, and the claimed stressor is related to combat, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The claimed stressor must be "consistent with the circumstances, conditions, or hardships of such service."  38 C.F.R. § 3.304(f)(2). To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.
The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder Analysis

The Veteran contends that he has a mental order, to include PTSD, which is related to his service in Vietnam.  Specifically, in his April 2012 VA examination, the Veteran reported seeing several injured or dead soldiers.  He contended in January 2016 that he was exposed to combat in Saigon and that his mental disorder, to include PTSD, is related to combat.

While the Veteran's records do not indicate that he was exposed to combat, the Board finds that the evidence shows that the Veteran engaged in combat with the military.  In January 2016, the Veteran submitted military personnel records and other evidence to support his contention that he engaged in combat during service.  The military personnel records show that, from February 1968 to July 1968, he served in Project Counter in Vietnam on a temporary duty assignment.  The Veteran further submitted an excerpt from "Vietnam Studies: Logistic Support," authored by the Department of the Army, that details Project Counter.  The Department of the Army, in instituting Project Counter, attempted to rectify a problem with inexperienced warehousemen in Vietnam by sending a group of supply assistance personnel to Vietnam on temporary duty to provide formal instruction in supply procedures and assist in performing location surveys, conducting inventories, and other supply management activities.  It also shows that Veteran serving in "Project Counter" served under the 1st Logistical Command. It is during this service that the Veteran contends he was engaged in combat.

In support of his contentions, the Veteran further submitted a Daily Staff Journal from the 1st Logistical Command stationed in Saigon that was reproduced from the Unclassified/Declassified Holdings of the National Archives.  This Daily Staff Journal shows that a Saigon Port facility came under mortar attack on June 16, 1968, and that "incoming rds (type unk) landed in the Saigon dock areas," causing the destruction of several military trucks.  Simultaneously, "a joint patrol received an unknown amount of small arms fire."  Later that same day, more rounds were fired and tear gas was documented.  Additionally, the Veteran points to a location stamp on a service treatment note form June 1968, detailing his location as APO SF 96332, to prove that he was in Saigon during this time.  He provided a list of military detachments in Vietnam to show that APO SF 96332 corresponds to Saigon.   

The Board finds that the evidence the Veteran produced in support of his claim is competent and credible evidence that shows he served in Saigon in June 1968 as a part of Project Counter, under the 1st Logistical Command, and that the 1st Logistical Command experienced combat on June 16, 1968.  These facts strongly indicate that the Veteran was exposed to combat during service, and are consistent with his statements made seeking treatment.  The Board therefore finds that the evidence that the Veteran engaged in combat to be in relative equipoise and, resolving reasonable doubt in favor of the Veteran, finds that the Veteran was engaged in combat.

The Board additionally finds that the Veteran's claimed in-service stressor occurred.  As detailed in the medical evidence below, he has consistently reported that he experienced attacks and risk of death, and that he saw dead and injured soldiers during service.  Because the Veteran was engaged in combat and the claimed in-service stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's testimony alone is sufficient to establish the occurrence of the in-service stressor.  38 C.F.R. § 3.304(f)(2).  The Board thus finds that the Veteran's in-service stressor occurred.  

The Board further finds that the medical evidence relates the Veteran's in-service stressor to a current diagnosis of PTSD.  In December 2011, the Veteran's physician, Dr. N.A.O.V, submitted an examination report documenting the Veteran's claimed nervous disorder.  She stated that the Veteran was attacked multiple times at war, and was at risk of death multiples time.  At the time the letter was written, he presented sleep problems, and that he experienced nightmares and flashbacks of traumatic incidents witnessed in Vietnam.  She reported he only slept a few hours at night and that he experienced auditory hallucinations, including murders, and cannot understand what is being said.  The Veteran reported episodes where he feels scared, nervous, and hypervigilant.  He could not tolerate loud noises, crowded places, or war movies.  He avoided remembering the event and circumstances that evoked recall.  He presented with fatigue or low energy nearly every day, and he experienced concentration and memory issues as well as irritability, anxiety, and frustration.  The Veteran had a sensation of worthlessness and sadness, and experienced crying spells.  He isolated himself and had mood changes.  The examiner concluded that the Veteran's medical condition presented as PTSD in conformance with the DSM-IV, and that it was more probable than not that the Veteran had PTSD that was related to service. 

In January 2016, the Veteran's representative submitted an appellate brief as well as medical evidence in support of the Veteran's claim.  Private medical records were submitted that show several medical visits with Dr. L.M. from October 2012 through March 2013.   During those visits, the Veteran reported paranoid ideation, decreased appetite, auditory hallucinations, nightmares, re-experiencing of events, memory issues, decreased concentration, trouble sleeping, flashbacks, severe anxiety, irritability, impulse control, and trouble understanding people despite intact hearing.  In October 2012, the Veteran reported that he started experiencing symptoms after tour in Vietnam.  The physician diagnosed the Veteran with PTSD and major depressive disorder, recurrent, severe, and specified as with psychotic behavior.  He prescribed several medications and psychotherapy. 

The January 2016 submission also included a November 2015 psychological assessment.   The psychologist reviewed the Veteran's claims file, including the prior VA examinations, as well as evidence that allegedly demonstrated the Veteran was exposed to combat.  The report documents that the Veteran experienced frequent memories related to traumatic military experiences and occasional nightmares.  He attempts to avoid conversation, TV war scenes, and fireworks.  He experiences angry outbursts, irritability, sadness, memory problems, and poor concentration.  The Veteran also has frequent sleep disturbances despite the use of medication, and he usually stays at home with little interest in daily life activities.  The psychologist administered the PTSD checklist-military version (PCL-S) and found that the Veteran scored in a manner similar to normative veteran samples known to have severe symptoms of PTSD due to reports of persistent symptoms of increased arousal, avoidance of stimulus associated with war experiences, and re-experiencing of the trauma.  He also administered the Beck's Depression Inventory and found that the Veteran scored similar to normative patient samples known to have chronic depression.  The psychologist concluded that the Veteran's symptoms are consistent and meet all the DSM-V criteria for PTSD that is a result of his combat exposure during service.   He further concluded that it is at least as likely as not that the Veteran's recurrent depressive disorder and anxiety symptomatology are comorbid or a sequel of PTSD.   

The record also contains evidence that shows the Veteran did not have PTSD that was related to service.  The Veteran's service treatment records do not show any symptoms or diagnosis of a mental disorder.  His separation examination in August 1968 did not note any medical abnormalities.  The Veteran was also afforded two VA examinations in April 2012 and October 2012.  In April 2012, the examiner stated that the Veteran did not satisfy the requirements for a diagnosis of PTSD.  The examiner instead diagnosed the Veteran with depressive disorder.  This diagnosis was affirmed in October 2012. 

In weighing the conflicting medical evidence, the Board accords more weight to the evidence in favor of a PTSD diagnosis that is related to the Veteran's service.  The private medical opinions from December 2011 and November 2015 were based on in-person examinations of the Veteran, and included detailed analyses of his symptoms, diagnoses of PTSD, and positive nexus opinions.  These opinions are supported by the Veteran's private treatment records that show treatment for PTSD symptomatology by a physician who regularly treated the Veteran.  The Board thus finds that the evidence is sufficient to show that the Veteran has been diagnosed with PTSD, and that his PTSD is related to the claimed in-service stressor.  

In consideration of the medical and lay evidence, the Veteran's claim for an acquired psychiatric disorder, to include PTSD, is granted.  To the extent that the Veteran may assert a separate service connection claim for other psychiatric disorders, including depressive disorder, the Board finds that any symptoms of any other disorders are part of the PTSD claim granted herein.  38 C.F.R. § 4.130.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.


____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


